DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 1,818,597 in view of Tunis US 2013/0033056, and alternatively also in view of Lyons US 2012/0312215.
Regarding claims 1 and 8, Adams teaches an apparatus comprising: 
a float bag comprising an air bladder 24, 25, 26 in a deflated state configured to be attached to an aircraft airframe 15, the air bladder configured to inflate in response to an impact of the aircraft flotation device with water; and
one or more girts 27 coupled to the air bladder and configured to attach the air bladder to the aircraft via at least one airframe fitting 28.

    PNG
    media_image1.png
    684
    1029
    media_image1.png
    Greyscale

Figure 1- Adams Figures 1, 2 and 12
Adams does not teach one or more load attenuators having a first and a second end, wherein a first end of the one or more load attenuators is coupled to the one or more girts coupled to the air bladder, and the second end of the one or more load attenuators is attached to the aircraft airframe, wherein the one or more load attenuators are configured to mechanically deform in a progressive failure fashion from a first effective length to a second effective length greater than a first length in response to an applied tensile load between the air bladder and the aircraft airframe, wherein the one or more load attenuators are selected to reduce a force and a total length minimizes buoyancy depth of the aircraft.  Tunis teaches a textile load attenuator 50 having a first and a second end, wherein the load attenuator is configured to mechanically deform in a progressive failure fashion from a first effective length to a second effective length greater than a first length in response to an applied tensile load, wherein the one or more load attenuators are selected to reduce a force [0005].  It would have been obvious 
In an alternative interpretation, Adams does not disclose a load attenuator coupled to the girts and configured to be positioned between the girts and the airframe fittings when the float bag is attached to the aircraft.  Lyons teaches an aircraft floatation device [0161-0162] that comprises:
an air bladder 17; and 
a load attenuator that provides a level of attenuation between the air bladder and the attached object [0018].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the floatation device as taught by Adams with load attenuators as taught by Lyons in order to “ensure that the object ascent, particularly the initial and end stages, is relatively smooth” [0018].  Lyons does not teach details of the load attenuator. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the floatation device as taught by Adams and Lyons with load attenuators as taught by Tunis (as described above) in order to utilize an inexpensive and reliable single-use load distribution system.
As modified, a first end of the one or more load attenuators is coupled to the one or more girts coupled to the air bladder, and the second end of the one or more load attenuators is attached to the aircraft airframe.  If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the load attenuator between the girts and airframe in order to ease assembly or provide the desired load distribution, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse
Regarding claims 2 and 9, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Tunis also teaches that each of the one or more load attenuators 50 comprises a textile load attenuator comprising a fold of fabric 62 sewn with stitching, wherein the stitching is configured to break and is configured to unfold in response to the impact [0005].
[AltContent: textbox (Figure 2- Tunis Figure 4)]
    PNG
    media_image2.png
    490
    200
    media_image2.png
    Greyscale
Regarding claims 3 and 10, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Neither Adams nor Tunis teach specific sizes of the attenuator, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to size the attenuator to provide the desired load distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4 and 11, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Tunis also teaches that the one or more load attenuators comprises a frangible load attenuator 50 comprising frangible material 67, 68 and non-frangible material 62, wherein the non-frangible material is configured to shear the frangible material in response to the impact.
Regarding claims 6 and 13, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Tunis 
Regarding claims 7 and 14, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Adams also teaches that the air bladder 24, 25, 26 is configured to attach to the airframe 15.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 1,818,597 in view of Tunis US 2013/0033056, and alternatively also in view of Lyons US 2012/0312215, and further in view of Mears US 7,156,033.
Regarding claims 5 and 12, Adams and Tunis, together or also in view of Lyons, teach the invention as claimed as detailed above with respect to claims 1 and 8.  Neither Adams nor Tunis teach one or more sensors configured to detect the impact of the aircraft with water.  Mears teaches an aircraft flotation system comprising sensors configured to detect the impact of the aircraft with water and automatically deploy flotation devices (column 1, lines 34-40).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the floatation device as taught by Adams with sensors and automatic deployment as taught by Mears in order to ensure system deployment if an operator is unable initiate activation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642